Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 19, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  142379                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 142379
                                                                    COA: 301076
                                                                    Kent CC: 2009-004566-FH
  RIGO ALEKSANYAN,
           Defendant-Appellant.

  _________________________________________/

         By order of July 6, 2012, the application for leave to appeal the December 28,
  2010 order of the Court of Appeals was held in abeyance pending the decision in Chaidez
  v United States, cert gtd ___ US ___; 132 S Ct 2101; 182 L Ed 2d 867 (2012). On order
  of the Court, the case having been decided on February 20, 2013, 568 US ___; 133 S Ct
  1103; 185 L Ed 2d 149 (2013), the application is again considered, and it is DENIED,
  because the defendant has failed to meet the burden of establishing entitlement to relief
  under MCR 6.508(D).

        CAVANAGH, J., would grant leave to appeal.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 19, 2013
           h0612
                                                                               Clerk